Order granting plaintiffs’ motion to set aside a verdict for the defendant, based on a collision between the plaintiff boy, a pedestrian, and the car operated by defendant, reversed on the law and the facts, with costs, verdict reinstated and judgment *568directed, to be entered thereon, with costs. The court set aside the verdict on an erroneous statement of the evidence. It did so in violation of the frequently stated rule in respect of a defendant’s verdict in a tort action as compared with a plaintiff’s verdict in a tort action. That rule has been reiterated frequently by this court. (Seltzer v. Coney Island & Gravesend Ry. Co., 237 App. Div. 854; Solkey v. Beyer. 238 id. 809; Scheuerman v. Knapp Coal Co., Inc., Id. 874; Voyes v. Kane, 240 id. 710.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.